Citation Nr: 1031665	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from February 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  This 
includes a March 2005 rating decision which denied the claim for 
service connection for bilateral hearing loss, citing in part the 
Veteran's failure to respond to a request for medical information 
regarding this condition.  Prior to the expiration of the 
appellate period, the RO considered additional evidence and 
confirmed and continued the previous denial in a July 2005 rating 
decision.  The Veteran appealed this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he is entitled to service connection for 
hearing loss due to noise exposure in service.  His military 
occupational specialty (MOS) in service is shown to include that 
of being an aircraft mechanic and jet engine mechanic.  Inservice 
noise exposure has been conceded.  

The Board finds that further development is in order prior to 
adjudication of this claim.  

Findings on the Veteran's last VA examination of June 2005, 
indicated that the Veteran did not have a right ear hearing loss 
disability for VA purposes.  On that examination report, the 
examiner indicated that the mild high frequency sensorineural 
hearing loss (SNHL) in the left ear was less likely than not 
related to the Veteran's noise exposure experienced in service.  
The examiner opined that post service noise exposure was the 
likely cause of his hearing problems.  While the examiner also 
noted that the Veteran's ineservice hearing tests were all 
normal, the examiner did not address the slight decline in 
hearing acuity shown on the October 1969 separation examination 
when compared to the December 1965 entrance examination.  In a 
July 2010 brief, the Veteran's representative noted the VA 
examiner's failure to address this decline, and pointed to this 
documented inservice decline in hearing acuity as evidence that 
the Veteran's current hearing loss disability had its onset 
during service 

Since that June 2005 examination, additional evidence has been 
added to the claims file.  The Veteran submitted a private 
audiology record dated in December 2005, which contains an 
uninterpreted audiology report, and also a written report noting 
the unfavorable findings of the June 2005 VA examination.  The 
private report also noted the Veteran's history of noise exposure 
especially in service and noted that there was a slight hearing 
loss in his left ear upon leaving service.  This report diagnosed 
the Veteran with a slight high frequency hearing loss in his 
right ear and moderate high frequency hearing loss in his left 
ear.  While the report suggested that the pattern of hearing loss 
shown was consistent with previous noise exposure, the 
audiologist did not clarify whether the noise exposure was 
possibly service related.  Thus further examination (and medical 
opinion) is necessary to properly address this matter.   

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Additionally, the Board is well aware of the fact that the most 
recent records on file addressing hearing loss are from 2005.  
More current medical evidence would provide a better snapshot of 
the nature and extent of any current hearing loss disability.  
Prior to any examination, all outstanding records of pertinent 
treatment for hearing loss should be obtained and added to the 
claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his claimed bilateral hearing loss 
disorder(s), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of the 
medical records from all sources since 2005 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private or non-
VA government treatment records are not 
successful, the AOJ should inform the Veteran 
of the non-response so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claims. 
38 C.F.R. § 3.159 (2009).

2.  Thereafter following completion of the 
above, the AOJ should schedule the Veteran 
for an ear disorders/hearing loss examination 
to determine the nature and likely etiology 
of the Veteran's claimed bilateral hearing 
loss.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies including audiological 
testing should be performed and all 
manifestations of current disability should 
be described in detail.  The examiner should 
address the following:

(a)	Does the Veteran have any current, 
chronic hearing loss disability? 
(b)	If so, is it at least as likely as 
not (i.e., at least a 50/50 
probability) that any such disability 
began in service or was the result of 
trauma sustained in service? 
(c)	Discuss the history of the Veteran 
having sustained acoustic trauma in 
service and the history of the slight 
decrease in hearing ability shown on 
the separation examination, compared to 
the entrance examination.

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts. 

3.  When the above actions have been 
accomplished, readjudicate the Veteran's 
claim and issue a supplemental statement of 
the case and afford the Veteran the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
list all pertinent laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




[Continued on the following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


